Mikoll, J. (dissenting).
The defendant was found guilty of sexual abuse in the first degree. Preceding the trial, a Sandoval hearing was conducted. A prior conviction for assault with a dangerous weapon and rape, occurring 11 years prior to the trial, was ordered suppressed and the prosecution was instructed that the defendant could not be cross-examined with respect to this conviction.
Defense counsel then stated that he was unaware of any other vicious immoral and criminal acts and requested the District Attorney to state whether there were any he intended to confront the defendant with and requested that the District Attorney divulge them so that the court could rule on them. The District Attorney declined to do so and the court declined to order him to state them on the record.
Subsequently, the defendant took the stand and the following colloquy took place:
By Mr. Mendleson:
"Q. Mr. Travison, I’m going to ask you whether or not upon October 23rd, 1961, at about 9:45 p.m. whether or not at that time you put a knife to the throat—
"Mr. Cheeseman: Pardon me. The date?
"The Court: October 23, 1961.
By Mr. Mendleson:
"Q. * * * you put a knife to the throat of Roberta Ward at the 600 block of Sixth Avenue in Fairbanks, Alaska?
"Mr. Cheeseman: Pardon me. May we approach the bench, Judge?
*411"The Court: Yes”
(Discussion at bench with Mr. Mendleson and Mr. Cheese-man.)
"The Court: All right. Mr. Mendleson.
By Mr. Mendleson:
"Q. Sir, start at the beginning. Did you on October 23rd, 1961 at 9:45 p.m. put a knife to the throat of Roberta Ward in the 600 block of Sixth Avenue, Fairbanks, Alaska?
"A. No, I didn’t.
"Q. * * * and pull her into the new Firehouse Apartment Building and bind her hands and fondle her privates?
"A. No, I didn’t.
"Q. Did you on November 4th, 1961, at 9:00 o’clock p.m. in an alley between Hilton Street and Noble Street, Fairbanks, Alaska, grab Mrs. Lou Roberts from behind and drag her to a tent at the rear of 1430 Hilton Street, Fairbanks, Alaska and threaten to kill her with a knife?
"A. No, I didn’t.
"Q. Did you, on November 20, 1961, at Apartment No. 5-A, Anderson Apartments, grab Mrs. Linda Hall with your hands around the neck and throat and threaten to kill her, pull her to a bed, force her to remove her blouse and brassiere and attempt to kiss her and touch the intimate parts of body?
"A. No, I didn’t.
"Q. Did you on February 6th, 1962 at Barry’s Trailer Court (phonetic) in Fairbanks, Alaska, threaten to kill Linda Niemi (phonetic) with a knife and assault and attempt to rape her?
"A. No, I didn’t.”
The proceedings at the bar were never placed on the record. The questions were asked and denied by the defendant. No objections by defense counsel appear on the record. In view of the request to be heard on any prior acts of misconduct that defense was unaware of, already made at the Sandoval hearing, the defendant was entitled to be heard on the relevancy, competency and materiality of these questions. The matter should have been heard and ruled on in the absence of the jury in view of the highly prejudicial nature of these questions. Under these circumstances, this issue was adequately preserved for appellate review.
The questions involved acts very closely related to the facts of the indictment for which the defendant was standing trial. *412Each question related to a series of events which predated the occurrences underlying the indictment by 11 and 12 years. It is interesting to note that the trial court in the Sandoval hearing suppressed use of a rape and an assault with a dangerous weapon conviction of the same vintage. These circumstances mandated an inquiry into the good faith of the prosecutor and whether he had a reasonable basis to make these inquiries (People v Duffy, 36 NY2d 258).
Although the nature and extent of cross-examination lies within the sound discretion of a Trial Judge, such discretion cannot be abused. The Court of Appeals stated in People v Sandoval (34 NY2d 371, 375): " 'The rules governing the admissibility of evidence of other crimes represent a balance between the probative value of such proof and the danger of prejudice which it presents to an accused. When evidence of other crimes has no purpose other than to show that a defendant is of a criminal bent or character and thus likely to have committed the crime charged, it should be excluded.’ ”
A prior criminal act, though it may be relevant to the credibility, veracity and honesty of a defendant, should be excluded if it is so highly prejudicial that it denies the defendant a fair trial. In Sandoval, the Court of Appeals suggested several guidelines to be followed: (1) whether the act bears logically and reasonably on the issue of credibility; (2) the question of lapse of time; (3) the prejudicial nature of the act because of its similarity to the crime charged; (4) willingness and disposition of a defendant voluntarily to place the advancement of his individual self-interest ahead of principle and interests of society; (5) acts of individual dishonesty such as fraud, bribery, etc., as opposed to acts involving addiction or isolated acts of violence.
People v Poole (52 AD2d 1010) is not controlling in this case. Although this court in the Poole case (supra) stated that a defendant has the duty to come forward and state any prior acts of misconduct he wishes the court to rule on before he decides whether to testify, he certainly should be heard under circumstances such as prevailed in this case. The defendant alleged through counsel he knew of no other immoral, vicious and criminal acts. Further, he denied the misdeeds the District Attorney confronted him with. In view of both a denial of such acts and his averment that he knew of no other acts, a preliminary inquiry was indicated to verify whether the prosecutor was proceeding on good faith, and a reasonable basis *413before a decision could be made on the admissibility of these questions. If the good faith and reasonable basis of the prosecutor had been inquired into on the record, the court would have been in a position to make an appropriate ruling.
The matter should be remitted for a new trial in the interest of justice.
Sweeney, J. P., and Main, J., concur with Mahoney, J.; Kane, J., concurs in a separate opinion; Mikoll, J., dissents and votes to remit in an opinion.
Judgment affirmed.